DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 36 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 27 requires at least one emulsifier, but claim 36 does not require the component since it can be 0 wt%.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason Publications (Research Disclosure, August 1, 1998, page 1073) in view of Dagley et al. (2013/0137834).
Regarding claims 17-19 and 22-23:  Mason Publications teaches a method of extruding a molten polypropylene with an emulsion comprising water and the claimed organic peroxide in a ZSK30 twin screw extruder (page 1073).  The composition of Mason Publications does not include mineral oil.  
Mason Publications fail to specify establishing a vacuum in a venting zone.
However, Dagley et al. teach an analogous method of extruding a polypropylene with a peroxide wherein the extruding is conducting with vacuum venting at 0.06 MPa (600 mbar) at extruder decompression zone C13 [0090; Examples] to remove water from the melt [0011, 0076].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the vacuum venting method of Dagley et al. in the process of Mason Publications to remove volatile compounds (water and VOC) from the molted polymer.
Regarding claim 20:  Mason Publications teaches a dosing level of 0.01 wt% of active oxygen in the PP compound (page 1073).
Regarding claim 21:  Mason Publications teaches 7.5, 4.4 and 3.0 wt% of active oxygen (page 1073).

Regarding claim 25:  Mason Publications teaches adding water during melt processing in the extruder to further deactivate the residual polymerization catalyst (page 1073).
Regarding claim 26:  The claims ranges are not critical.  The skilled artisan can optimize the amount of organic peroxide and water to produce an emulsion with the desired active oxygen content.  The amount of emulsifier in Mason Publications is 0% by weight (page 1073).




Claims 27-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason Publications (Research Disclosure, August 1, 1998, page 1073) in view of Dagley et al. (2013/0137834) and Westmijze et al. (WO 00/042078).
Regarding claims 27-29, 32-34 and 36:  Mason Publications teaches a method of extruding a molten polypropylene with an emulsion consisting essentially of water and the claimed organic peroxide in a ZSK30 twin screw extruder (page 1073).  
Mason Publications fail to specify establishing a vacuum in a venting zone.
However, Dagley et al. teach an analogous method of extruding a polypropylene with a peroxide wherein the extruding is conducting with vacuum venting at 0.06 MPa (600 mbar) at extruder decompression zone C13 [0090; Examples] to remove water from the melt [0011, 0076].  

Mason Publication fails to specify an emulsifier.
However, Westmijze et al. teach an aqueous emulsion of peroxides for modifying polymers comprising between 15 and 70 wt% peroxide (page 3, lines 23-26) and 0.02 to 15 wt% of an ethoxylated fatty alcohol as an emulsifier (page 4, line 26 to page 5, line 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an ethoxylated fatty alcohol, and the amounts of peroxide and ethoxylated fatty alcohol (instant claim 36) as taught by Westmijze et al. in the aqueous peroxide emulsion of Mason Publications to control the degradation of polypropylene.
Regarding claim 30:  Mason Publications teaches a dosing level of 0.01 wt% of active oxygen in the PP compound (page 1073).
Regarding claim 31:  Mason Publications teaches 7.5, 4.4 and 3.0 wt% of active oxygen (page 1073).
Regarding claim 35:  Mason Publications teaches adding water during melt processing in the extruder to further deactivate the residual polymerization catalyst (page 1073).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the 
Claims 17-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,703,831. Although the claims at issue are not identical, they are not patentably distinct from each other.





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763